Filed 3/18/21 In re Charlotte E. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 In the Matter of CHARLOTTE E., a                                                   B304125
 Person Coming Under Juvenile
 Court Law.                                                                         (Los Angeles County
 LOS ANGELES COUNTY                                                                 Super. Ct. No.
 DEPARTMENT OF CHILDREN                                                             18CCJP02656A)
 AND FAMILY SERVICES,

             Plaintiff and Respondent,

 v.

 RACHEL E.,

             Defendant and Appellant.

 CHARLOTTE E., a Minor, etc.,

             Respondent.

     APPEAL from orders of the Superior Court of Los
Angeles County, Stephen C. Marpet, Judge Pro Tempore.
Dismissed.
    Anne E. Fragasso, under appointment by the Court of
Appeal, for Defendant and Appellant.
    Elizabeth Klippi, under appointment by the Court of
Appeal, for Minor and Respondent.

         __________________________________________

                       INTRODUCTION
       The parties in this case are appellant mother Rachel E.
and her respondent daughter Charlotte E.1 Charlotte was
detained from Mother in April 2018 and placed with her
maternal grandmother and step-grandfather. Mother was
granted monitored visits, and Charlotte’s maternal
grandfather (MGF) was later approved as a monitor.
       In December 2019, upon an oral request by Charlotte’s
counsel, the court ordered that MGF no longer be permitted
to monitor visits, and that future visits take place at a DCFS
office. Mother appealed the order, arguing the court abused
its discretion in granting Charlotte’s request, both because
the court should have required Charlotte to file a petition
under Welfare and Institutions Code section 388 before
changing the parameters of visitation, and because the
evidence did not support the ordered change.
       In October 2020, after Mother filed her opening brief,
the court placed Charlotte in a legal guardianship with her
grandmother and step-grandfather and terminated
jurisdiction. Charlotte argued that the termination of

1    Respondent Los Angeles County Department of Children
and Family Services (DCFS) declined to file a brief.



                              2
jurisdiction mooted Mother’s appeal. Mother filed a letter
expressly declining to file a reply brief. We agree with
Charlotte and dismiss Mother’s appeal as moot.

           STATEMENT OF RELEVANT FACTS
      In April 2018, DCFS filed a petition on behalf of
Charlotte (born October 2016) containing three counts under
Welfare and Institutions Code section 300, subdivision (b)(1),
and two counts under section 300, subdivision (j). The
counts alleged that Mother’s substance abuse and mental
health issues endangered Charlotte, and noted that
Charlotte’s brother Joshua (born November 2005) was a
prior dependent of the court due to these problems, and had
received permanent placement services. Charlotte was
detained from Mother and eventually placed with her
maternal grandmother and step-grandfather. Mother was
granted monitored visits, and MGF was subsequently
approved as a monitor.
      At a permanency planning hearing in December 2019,
Charlotte’s counsel requested that MGF no longer be
permitted to monitor Mother’s visits, and that all future
visits be conducted at a DCFS office. The request was based
on the discovery, following a monitored visit, of a cigarette
lighter in Charlotte’s backpack. Mother denied the lighter
was hers and objected to the request.2 The court ordered


2     Charlotte’s counsel also noted the presence in the child’s
backpack of handwritten notes suggesting Mother had been
“coaching” her.



                                 3
that all future visits take place at a DCFS office, and that
MGF no longer serve as a monitor.
      In January 2020, Mother appealed the “Order
restricting visitation to a DCFS location and removing MGF
as a monitor for visits.” In June 2020, Mother filed her
opening brief. In October 2020, the juvenile court placed
Charlotte in a legal guardianship with the maternal
grandmother and step-grandfather and terminated
jurisdiction. In December 2020, we granted Charlotte’s
request to judicially notice the minute order establishing the
legal guardianship and terminating jurisdiction. Based on
these judicially noticed events, Charlotte argued in her
respondent’s brief that Mother’s appeal was now moot;
Mother filed a letter expressly declining to file a reply brief.

                         DISCUSSION
      Charlotte argues that because jurisdiction was
terminated in October 2020, we can grant no effective relief.
Mother has not contested this position, and we agree with it.
“When no effective relief can be granted, an appeal is moot
and will be dismissed.” (In re Jessica K. (2000) 79
Cal.App.4th 1313, 1317; see also In re Michelle M. (1992) 8
Cal.App.4th 326, 330 [because “no direct relief can be
granted even were we to find reversible error, because the
juvenile court no longer has jurisdiction and we are only
reviewing that court’s ruling . . . [w]e hold that the appeal
filed herein by [father] is moot”].) Accordingly, we dismiss
the instant appeal.




                               4
                    DISPOSITION
    Mother’s appeal is dismissed as moot.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                               MANELLA, P. J.



We concur:




WILLHITE, J.




COLLINS, J.




                      5